          Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA


                                                        Criminal No.: ELH-17-322
       v.

   PERRY BROWN
       Defendant.

                                 MEMORANDUM OPINION

       Perry Brown, defendant, entered a plea of guilty in February 2018 to charges of conspiracy

to distribute narcotics and conspiracy to commit money laundering. ECF 130. In December 2018,

defendant was sentenced to eighty months’ imprisonment (ECF 296), which he is currently serving

at FCI Allenwood Low. ECF 326; ECF 387 at 2; ECF 432.

       While self-represented, Brown filed a motion for compassionate release. ECF 326. The

government submitted an opposition.       ECF 353.      Then, through counsel, Brown filed a

supplemental memorandum in support of the motion. ECF 387. Counsel subsequently submitted

two additional supplements (ECF 389, ECF 390), as well as an exhibit containing Brown’s medical

record. ECF 392. I shall refer to ECF 326, ECF 387, ECF 389, and ECF 390 collectively as the

“Motion.” The government has not responded to defendant’s supplemental submissions.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall deny the

Motion.

                                        I. Background

       Defendant and one other person were indicted on June 14, 2017. ECF 13. A Superseding

Indictment was filed on September 6, 2017 (ECF 21), naming eleven defendants. In a Superseding

Information filed on February 20, 2018 (ECF 125), Brown was charged with conspiracy to
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 2 of 20



distribute and possess with intent to distribute a mixture or substance containing a detectable

amount of heroin and fentanyl, in violation of 21 U.S.C. § 846 (Count One), and with conspiracy

to commit money laundering, in violation of 18 U.S.C. § 371 (Count Two).

       Brown entered a plea of guilty to both counts on February 21, 2018 (ECF 129), pursuant

to a Plea Agreement. ECF 130. The Plea Agreement contemplated a base offense level of 38,

based on the quantity of drugs involved in the offense, and before reductions for defendant’s

acceptance of responsibility for his criminal conduct. Id. ¶ 6. There was no agreement as to

defendant’s criminal history. Id. ¶ 7.

       The Plea Agreement included a stipulation of facts.          Id. at 9-11. According to the

stipulation, during 2016 and 2017 law enforcement conducted a wiretap investigation into a drug-

trafficking conspiracy in the Baltimore area and elsewhere. Id. at 9. Brown was a participant in

the conspiracy, engaging in drug deals and in phone conversations in which he planned drug

transactions with fellow conspirators. Id. at 9-10. On multiple occasions, Brown, a drug user,

travelled to Mexico, where the narcotics suppliers were located, to test narcotics prior to purchase.

Id. at 9. Investigators knew Brown travelled to Mexico based on immigration travel records,

border surveillance, and intercepted conversations. Id.

       In April and June 2017, investigators executed search warrants on storage units used by

Brown. Id. On the first occasion, investigators found two kilogram-sized objects that were

wrapped and appeared to contain narcotics. Id. On the second, investigators found approximately

four kilograms of heroin. Id. In addition, investigators obtained a search warrant for Brown’s

residence in Pikesville, Maryland, finding, among other items, 9.81 grams of fentanyl, a 9mm

handgun, $6,000 in U.S. currency, drug packaging material, and suspected cutting material. ECF

130 at 10.



                                                 2
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 3 of 20



       Investigators observed Brown meeting with “CC1” on May 31, 2017, in Jessup, Maryland.

Id. After the meeting, Brown went to a nearby parking lot and engaged with two men with a tractor

trailer, from whom he received two duffel bags. Id. Maryland Transportation Authority Police,

working with the DEA, conducted a traffic stop of Brown. Id. A trained police canine alerted to

the presence of narcotics. Id. Officers searched Brown’s vehicle, located the duffel bags, searched

them, and recovered 31 kilograms of fentanyl and ten kilograms of heroin. Id. Defendant has

been in custody since that date. ECF 296 at 2.

       Brown stipulated that he possessed the heroin and fentanyl in furtherance of the conspiracy

to distribute the narcotics. ECF 130 at 10. Brown also admitted that he had participated in the

payments of money to the conspiracy’s suppliers, in exchange for narcotics sold to the

organization. Id. at 10-11.

       Sentencing was held on December 11, 2018. ECF 294. At that time, Brown was fifty-four

years old. See ECF 151 (Presentence Report or “PSR”) at 3. The PSR reflected that defendant

had two prior Maryland convictions, each of which was assigned one point. Id. ¶¶ 39-43. In

particular, in 2009 defendant was convicted of possession of cocaine and sentenced to one year of

supervised probation. Id. ¶ 40. And in 2014, Brown was convicted of possession of cocaine and

sentenced to six months’ incarceration, followed by one year of supervised probation. Id. ¶ 41.

All but two days of the six-month sentence were suspended. Id. In addition, the PSR recounted

defendant’s extensive history of substance abuse, dating to age 16, including cocaine, heroin, and

marijuana. Id. ¶¶ 64-65.

       As noted, I imposed a total sentence of eighty months’ imprisonment. ECF 296. And, I

recommended defendant’s participation in the Residential Drug Abuse Program at the Bureau of




                                                 3
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 4 of 20



Prisons (“BOP”). Id. at 2. There is no indication that defendant has committed any disciplinary

infractions while incarcerated.

       As indicated in Brown’s second supplemental memorandum, he contracted COVID-19 in

January 2021, while at FCI Allenwood Low. ECF 390; see also ECF 392 at 30 (Brown’s medical

records, indicating a positive COVID-19 PCR test administered on January 11). Brown’s medical

records also indicate that on January 6, 2021, he was offered, but declined, an opportunity to

receive the Moderna COVID-19 vaccine. ECF 392 at 27, 46.

       Including credit for the roughly 18 months that defendant spent in pretrial detention, see

ECF 353-5 at 3, Brown has currently served about 52 months of his 80-month sentence, or

approximately 65%. The submissions indicate that Brown has a projected release date of February

3, 2022, accounting for good time. ECF 326; ECF 353 at 14; ECF 353-5.

       Brown became eligible for home detention on August 3, 2021. But, counsel for defendant

informed the Court that defendant remained confined at FCI Allenwood Low as of August 16,

2021, due to issues relating to two Maryland criminal charges, one from 1992 and one from 2005,

both of which were placed on the stet docket. ECF 432. Counsel for the defendant has indicated

that, upon release, Brown plans to move to Maysville, North Carolina, to live with his cousin. ECF

387 at 11-12.

       The government has conceded that Brown “has exhausted the administrative requirements

associated with a First Step Act sentencing reduction request.” ECF 353 at 3.

                                    II. Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395



                                                4
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 5 of 20



(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only upon

a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030 (1984).

Thus, a defendant seeking compassionate release had to rely on the BOP Director for relief. See,

e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018); Jarvis v.

Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008) (denying

compassionate release motion because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing

Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)

(observing that, on average, only 24 inmates were granted compassionate release per year between

1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release mechanism

when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat. 5239 (2018);

see United States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). As amended by the FSA, 18 U.S.C.

§ 3582(c)(1)(A) permits a court to reduce a defendant’s term of imprisonment “upon motion of

the Director of [BOP], or upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf



                                                5
         Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 6 of 20



or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,”

whichever occurs first. So, once a defendant has exhausted his administrative remedies, he may

petition a court directly for compassionate release. McCoy, 981 F.3d at 276.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been made
       by the Director of the Bureau of Prisons that the defendant is not a danger to the
       safety of any other person or the community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with applicable policy statements issued by the

Sentencing Commission.

       Notably, “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” McCoy, 981 F.3d at 276. But, in

U.S.S.G. § 1B1.13, titled “Reduction in Term of Imprisonment under 18 U.S.C. § 3582(c)(1)(A)

Policy Statement,” the Sentencing Commission addressed the “extraordinary and compelling

reasons” that might warrant compassionate release. See McCoy, 981 F.3d at 276. The Sentencing

Commission acted pursuant to 28 U.S.C. § 994(t), as well as § 994(a)(2)(C). McCoy, 981 F.3d at

276. However, as the McCoy Court observed, the policy statement was issued in 2006 and was last

                                                  6
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 7 of 20



updated in November 2018, prior to the enactment of the First Step Act in December 2018. Id.

       In particular, U.S.S.G. § 1B1.13 provides that, on motion by the Director of the BOP, the

court may reduce a sentence where warranted by extraordinary or compelling reasons (§

1B1.13(1)(A)); the defendant is at least 70 years old and has served at least 30 years in prison (§

1B1.13(1)(B)); the defendant is not a danger to the safety of any other person or to the community

(§ 1B1.13(2)); and the reduction is consistent with the policy statement. U.S.S.G. § 1B1.13(3).

       The Application Notes to U.S.S.G. § 1B1.13 indicate that compassionate release may be

based on circumstances involving illness, declining health, age, exceptional family circumstances,

as well as “other reasons.” U.S.S.G. § 1B1.13 App. Notes 1(A)-(D). Application Note 1 to

U.S.S.G. § 1B1.13 defines “Extraordinary and Compelling Reasons” in part as follows:

        1. Extraordinary and Compelling Reasons.—Provided the defendant meets
        the requirements of subdivision (2), extraordinary and compelling reasons exist
        under any of the circumstances set forth below:

        (A)    Medical Condition of the Defendant.—

    (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
        illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
        a probability of death within a specific time period) is not required. Examples
        include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
        stage organ disease, and advanced dementia.

   (ii) The defendant is—

           (I) suffering from a serious physical or medical condition,

           (II) suffering from a serious functional or cognitive impairment, or

           (III) experiencing deteriorating physical or mental health because of the
                aging process,

               that substantially diminishes the ability of the defendant to provide self-care
               within the environment of a correctional facility and from which he or she
               is not expected to recover.


                                                  7
         Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 8 of 20



       Application Note 1(B) provides that age is an extraordinary and compelling reason where

the defendant is at least 65 years of age, has serious physical or mental health issues, and has served

at least 10 years in prison or 75% of the sentence. Application Note 1(C) concerns Family

Circumstances. Application Note 1(D), titled “Other Reasons,” permits the court to reduce

a sentence where, “[a]s determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D). This is

the “so-called, ‘catch-all’ category.” McCoy, 981 F.3d at 276.

       The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and 4205.

However, the Court may not rely on the Program Statement. Rather, the Court must consider the

Sentencing Commission’s policy statements. United States v. Taylor, 820 F. App’x 229, 229-30

(4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C. § 994(t)

(directing Sentencing Commission to “describe what should be extraordinary and compelling

reasons for sentence reduction”).

       As noted, “[w]hen deciding whether to reduce a defendant’s sentence under §

3582(c)(1)(A), a district court may grant a reduction only if it is ‘consistent with applicable policy

statements issued by the Sentencing Commission.’” United States v. Taylor, 820 F. App’x 229,

230 (4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C. § 994(t)

(directing Sentencing Commission to “describe what should be extraordinary and compelling

reasons for sentence reduction”). However, as indicated, the policy statement in § 1B1.13 of the

Guidelines was last updated in November 2018, before the enactment of the First Step Act. Thus,

it is only “directed at BOP requests for sentence reductions.” McCoy, 981 F.3d at 276 (citing

U.S.S.G. § 1B1.13). In other words, “[b]y its plain terms . . . § 1B1.13 does not apply to defendant-

                                                  8
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 9 of 20



filed motions under § 3582(c)(1)(A).” Id. at 282; see also United States v. Zullo, 976 F.3d 228,

230 (2nd Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108-12 (6th Cir. 2020); United States

v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020).

       Accordingly, “[a]s of now, there is no Sentencing Commission policy statement

‘applicable’ to [] defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in determining

whether there exist ‘extraordinary and compelling reasons’ for a sentence reduction.” McCoy, 981

F.3d at 283. Therefore, district courts are “‘empowered…to consider any extraordinary and

compelling reason for release that a defendant might raise.’” McCoy, 981 F.3d at 284 (quoting

Zullo, 976 F.3d at 230).

       Nevertheless, as the movant, the defendant bears the burden of establishing that he is

entitled to a sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715

F.3d 328, 337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406, at

*3 (W.D. Va. Apr. 2, 2020). If the defendant can show an extraordinary and compelling reason

that renders him eligible for a sentence reduction, the Court must then consider the factors under

18 U.S.C. § 3553(a) to determine whether, in its discretion, a reduction of sentence is appropriate.

Dillon, 560 U.S. at 826-27; see also United States v. Kibble, 992 F.3d 326, 329-30 (4th Cir. 2021)

(per curiam) (noting that district court must consider § 3553(a) factors when considering a motion

to reduce sentence under § 3582(c)(1)(A) and district court enjoys broad discretion in conducting

this analysis); United States v. Trotman, 829 Fed. App’x 607, 608-9 (4th Cir. 2020) (per curiam)

(recognizing that, when considering a motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A),

the court must consider the sentencing factors under 18 U.S.C. § 3553(a), to the extent applicable);

United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020). But, compassionate release is

a “rare” remedy. Chambliss, 948 F.3d at 693-94; United States v. Mangarella, FDW-06-151, 2020

                                                 9
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 10 of 20



WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020); White v. United States, 378 F. Supp. 3d 784,

787 (W.D. Mo. 2019).

                                         III. COVID-19 1

       Since early 2020, the nation has been “in the grip of a public health crisis more severe than

any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130, 461 F. Supp.

3d 214, 223 (D. Md. 2020). That crisis is COVID-19. 2 The World Health Organization declared

COVID-19 a global pandemic on March 11, 2020. See Seth v. McDonough, 461 F. Supp. 3d 242,

247 (D. Md. 2020).

       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the Court must reiterate that the COVID-19 pandemic has been described as the

worst public health crisis that the world has experienced since 1918. See United States v.

Hernandez, 451 F. Supp. 3d 301, 305 (S.D.N.Y. 2020) (“The COVID-19 pandemic . . . . presents

a clear and present danger to free society for reasons that need no elaboration.”). Indeed, the

pandemic “produced unparalleled and exceptional circumstances affecting every aspect of life as

we have known it.” Cameron v. Bouchard, LVP-20-10949, 2020 WL 2569868, at *1 (E.D. Mich.

May 21, 2020), vacated, 815 F. App’x 978 (6th Cir. 2020). For a significant period of time, life as



       1
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
       2
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).

                                                 10
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 11 of 20



we have known it came to a halt. For quite some time, businesses and schools were shuttered or

operated on a limited basis.

       The virus is highly contagious. See Coronavirus Disease 2019 (COVID-19), How COVID-

19 Spreads, CTRS. FOR DISEASE CONTROL & PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh.

Many people who are stricken with the virus experience only mild or moderate symptoms. But,

the virus can cause severe medical problems as well as death, especially for those in “high-risk

categories . . . .” Antietam Battlefield KOA, 461 F. Supp. 3d at 223 (citation omitted).

       Although this country saw a reduction of cases in prior months, the spread of the Delta

variant has, in more recent weeks, reversed this trend. See Apoorva Mandavilli, What to Know

About Breakthrough Infections and the Delta Variant, N.Y. TIMES (Aug. 14, 2021),

https://www.nytimes.com/article/covid-breakthrough-delta-variant.html. (noting that, as of

August 14, “[i]nfections have spiked to the highest levels in six months”). And, the Delta variant

is thought to be more virulent and capable of causing more severe illness than were earlier strains

of COVID-19. See Delta Variant: What We Know About the Science, CTRS. FOR DISEASE CONTROL

AND     PREVENTION,       https://www.cdc.gov/coronavirus/2019-ncov/variants/delta-variant.html

(updated Aug. 6, 2021) (noting that the Delta variant is “more than [two times] as contagious as

previous variants”).

       As of September 14, 2021, COVID-19 has infected roughly 41.3 million Americans and

caused approximately 663,000 deaths in this country. See COVID-19 Dashboard, The Johns

Hopkins Univ., https://bit.ly/2WD4XU9 (last accessed Sept. 14, 2021).

       Of relevance here, the Centers for Disease Control and Prevention (“CDC”) has identified

certain risk factors that may increase the chance of severe illness due to the virus. Those risk

factors initially included age (over 65); lung disease; asthma; chronic kidney disease; serious heart



                                                 11
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 12 of 20



disease; obesity; diabetes; liver disease; and a compromised immune system. See Coronavirus

Disease 2019 (COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE

CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020, July 17, 2020, and November 2, 2020, the CDC revised its guidance as

to medical conditions that pose a greater risk of severe illness due to COVID-19. On May 13,

2021, to reflect the most recently available data, the CDC again revised its guidance. See People

with Certain Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (May 13, 2021),

https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk include cancer;

chronic kidney disease; chronic lung diseases, including COPD, asthma (moderate to severe),

interstitial lung disease, cystic fibrosis, and pulmonary hypertension; dementia or other

neurological conditions; diabetes (Type 1 and Type 2); Down syndrome; heart conditions, such as

heart failure, coronary artery disease, cardiomyopathies, and hypertension; HIV; being

immunocompromised; liver disease; obesity, where the body mass index (“BMI”) is 25 or higher;

pregnancy; sickle cell disease; smoking; solid organ or blood stem cell transplant; stroke or

cerebrovascular disease; and substance use disorders. Id. The CDC has also indicated that the risk

for severe illness from COVID-19 increases with age, with older adults at highest risk. See Older

Adults At Greater Risk of Requiring Hospitalization or Dying if Diagnosed with COVID-19, CTRS.

FOR DISEASE CONTROL & PREVENTION (Nov. 27, 2020), https://bit.ly/3g1USZ1.

       To stem the spread of the virus, people were urged to practice “social distancing” and to

wear masks. See Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others,

CTRS. FOR DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed December 9,

2020). Social distancing is particularly difficult in the penal setting, however. Seth, 461 F. Supp.

3d at 248; Senate Judiciary Hrg. Transcript on Incarceration during COVID-19, REV.COM (June



                                                12
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 13 of 20



2, 2020) (Testimony of BOP Dir. Michael Carvajal at 47:00) (“Prisons by design are not made for

social distancing. They are on [sic] the opposite made to contain people in one area.”). Indeed,

prisoners have little ability to isolate themselves from the threat posed by the coronavirus. Id.; see

Cameron, 2020 WL 2569868, at *1; see also United States v. Mel, TDC-18-0571, 2020 WL

2041674, at *3 (D. Md. Apr. 28, 2020) (“In light of the shared facilities, the difficulty of social

distancing, and challenges relating to maintaining sanitation, the risk of infection and the spread

of infection within prisons and detention facilities is particularly high.”). Prisoners usually “share

bathrooms, laundry and eating areas,” and are often “bunked in the same cell” with several others.

Amanda Klonsky, An Epicenter of the Pandemic Will Be Jails and Prisons, if Inaction Continues,

N.Y. TIMES (Mar. 16, 2020).

       To illustrate, prisoners are not readily able to secure safety products on their own to protect

themselves, such as masks and hand sanitizers, nor are they necessarily able to separate or distance

themselves from others. See Kim Bellware, Prisoners and Guards Agree About Federal

Coronavirus Response: ‘We do Not Feel Safe,’ WASH. POST (Aug. 24, 2020) (reporting use of non-

reusable masks for months and a lack of transparency around policies for personal protective

equipment and testing). They do not get to decide where, when, or how to eat or sleep.

Consequently, correctional facilities are especially vulnerable to viral outbreaks and ill-suited to

stem their spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr.

3, 2020) (“Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-

19.”); see also Eddie Burkhalter et al., Incarcerated and Infected: How the Virus Tore Through

the U.S. Prison System, N.Y. TIMES (Apr. 16, 2021) (stating that the “cramped, often unsanitary

settings of correctional institutions have been ideal for incubating and transmitting the disease.

Social distancing is often not an option.”); Letter of 3/25/20 to Governor Hogan from



                                                 13
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 14 of 20



approximately 15 members of Johns Hopkins faculty at the Bloomberg School of Public Health,

School of Nursing, and School of Medicine (explaining that the “close quarters of jails and prisons,

the inability to employ effective social distancing measures, and the many high-contact surfaces

within facilities, make transmission of COVID-19 more likely”); accord Brown v. Plata, 563 U.S.

493, 519-20 (2011) (referencing a medical expert’s description of the overcrowded California

prison system as “‘breeding grounds for disease’”) (citation omitted).

        On March 23, 2020, the CDC issued guidance for the operation of penal institutions to help

prevent the spread of the virus. Seth, 461 F. Supp. 3d at 248. Notably, the Bureau of Prisons

(“BOP”) implemented substantial measures to mitigate the risks to prisoners, to protect inmates

from COVID-19, and to treat those who are infected. Indeed, as the Third Circuit recognized in

United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and

professional efforts to curtail the virus’s spread.”

        The Department of Justice (“DOJ”) recognized the unique risks posed to inmates and

employees of the BOP from COVID-19. The DOJ adopted the position that an inmate who

presents with one of the risk factors identified by the CDC should be considered as having an

“extraordinary and compelling reason” warranting a sentence reduction. See U.S.S.G. § 1B1.13

cmt. n.1(A)(ii)(I).

        Former Attorney General William Barr issued a memorandum to Michael Carvajal,

Director of the BOP, on March 26, 2020, instructing him to prioritize the use of home confinement

for inmates at risk of complications from COVID-19. See Hallinan v. Scarantino, 20-HC-2088-

FL, 2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress

passed the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No.

116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend



                                                  14
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 15 of 20



the permissible length of home confinement, subject to a finding of an emergency by the Attorney

General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, Attorney General Barr issued

another memorandum to Carvajal, finding “the requisite emergency . . . .” Hallinan, 2020 WL

3105094, at *9. Notably, the April 3 memorandum “had the effect of expanding the [BOP’s]

authority to grant home confinement to any inmate . . . .” Id.

        Although there is currently no cure for the virus, medical treatments have continued to

improve. And, significantly, we have seen the rollout of three vaccines for COVID-19 (Pfizer,

Moderna, and Johnson & Johnson). Initially, the vaccines were made available to health care

workers, the elderly in nursing homes, and first responders. But, the criteria for eligibility has

since expanded considerably, and the vaccine is now available to all persons twelve years of age

and older. Approximately 63% of the eligible population, and 65% of all persons eighteen years

of age and older, are fully vaccinated. See See How Vaccinations Are Going in Your County and

State, N.Y. Times, https://www.nytimes.com/interactive/2020/us/covid-19-vaccine-doses.html

(last visited Sept. 14, 2021). And, 54% of the total U.S. population is fully vaccinated. See id.

        Given the vaccine rollout, the BOP published “COVID-19 Vaccine Guidance” on January

4, 2021 (version 7.0). COVID-19 Vaccine Guidance, Federal Bureau of Prisons Clinical Guidance

(Jan. 4, 2021), https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf. Administration of

the COVID-19 vaccine (Pfizer and Moderna) will “align with [recommendations of] the Centers

for Disease Control and Prevention.” Id. at 4. Its initial plan was for prisoners at heightened risk

to receive priority for the vaccine. Id. at 6.

        The BOP reportedly received its first shipment of vaccines on December 16, 2020. Walter

Pavlo, Federal Bureau of Prisons Starts Vaccination of Staff, Inmates Soon Thereafter, Forbes

(Dec. 21, 2020), https://www.forbes.com/sites/walterpavlo/2020/12/21/ federal-bureau-of-



                                                 15
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 16 of 20



prisons-starts-vaccination-of-staff-inmates-soon-thereafter/?sh=5683b99aa96f. As of September

14, 2021, the BOP had 131,028 federal inmates and 36,000 staff. And, by that date, the BOP had

administered 221,134 vaccine doses to staff and inmates. See https://www.bop.gov/coronavirus/

(last accessed Sept. 14, 2021). 3

       As of September 14, 2021, BOP reported that 474 inmates out of a total of 131,028 inmates,

and 553 BOP staff out of some 36,000 staff members, currently test positive for COVID-19;

42,997 inmates and 7,423 staff have recovered from the virus; and 253 inmates and six staff

members have died from the virus. Moreover, the BOP has completed 121,085 COVID-19 tests.

See https://www.bop.gov/coronavirus/, supra.

       With respect to FCI Allenwood Low, where the defendant is imprisoned, the BOP reported

that as of September 14, 2021, no inmates or staff have tested positive. But, 234 inmates and 21

staff have recovered at the facility. In addition, 427 staff members and 1,710 inmates at the

Allenwood       complex      have      been     inoculated     with      the    vaccine.          See




       3
           The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus cases
Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2; See Cases in Jails and Prisons, N.Y. TIMES (Oct. 29, 2020) (On October
29, 2020, the New York Times reported that, “[i]n American jails and prisons, more than 252,000
people have been infected and at least 1,450 inmates and correctional officers have died” from
COVID-19.). On November 21, 2020, the New York Times reported that “U.S. correctional
facilities are experiencing record spikes in coronavirus infections this fall. During the week of
Nov. 17, there were 13,657 new coronavirus infections reported across the state and federal prison
systems.” America Is Letting the Coronavirus Rage Through Prisons, N.Y. TIMES (Nov. 21, 2020),
https://www.nytimes.com/2020/11/21/opinion/sunday/coronavirus-prisons-jails.html.

         More recently, on April 16, 2021, the New York Times reported that at least 39% of
prisoners are known to have been infected in federal facilities. Eddie Burkhalter et al., Incarcerated
and Infected: How the Virus Tore Through the U.S. Prison System, N.Y. TIMES (Apr. 10, 2021).
And, according to the article, the actual count is most likely much higher “because of the dearth
of testing.” Id. Nevertheless, with the passage of time, the outbreaks of COVID-19 have declined.

                                                 16
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 17 of 20



https://www.bop.gov/coronavirus/, supra; FCI Allenwood Low, Federal Bureau of Prisons,

https://www.bop.gov/locations/institutions/alf/ (last visited Aug. 17, 2021).

                                         IV. Discussion

       Brown has moved for compassionate release on the ground that he suffers from

hypertension, and that this underlying medical condition renders him particularly vulnerable to

COVID-19. ECF 387 at 1-2, 4-8.

       The government concedes that Brown is eligible for compassionate release on the basis of

his hypertension. ECF 353 at 6-10. However, it argues that since this hypertension is “well

controlled,” “there is no substantive reason to believe that the defendant is facing a significant

increased risk to his health in light of the COVID-19 pandemic.” Id. at 16.

       Numerous courts have found that hypertension is an appropriate basis to grant

compassionate release.    See, e.g., United States v. Council, No. 4:18-CR-00219, 2020 WL

5215142, at *2 (M.D. Pa. Sept. 1, 2020) (hypertension and stage two chronic kidney disease);

United States v. Fletcher, Crim. No. TDC-05-0179-01, 2020 WL 3972142, at *3-4 (D. Md. July

13, 2020) (Type 2 diabetes and hypertension); United States v. White, 13-cr-20653-1, 2020 WL

2557077, at *5 (E.D. Mich. May 20, 2020) (hypertension and obesity); United States v. Sawicz,

453 F. Supp. 3d 601, 605-06 (E.D.N.Y. 2020) (hypertension). But, according to the medical

records submitted by Brown, he was given the opportunity to receive the COVID-19 vaccine on

January 6, 2021, and declined. See ECF 392 at 27 (BOP Health Services Immunizations record as

of January 14, 2021, reflecting that Brown “[r]efused” a COVID-19 vaccine on January 6), 46

(BOP “COVID-19 Vaccine Consent Form – Inmate” dated January 6, 2021 and signed by Brown,

in which Brown checked the box marked “I decline to receive the COVID-19 vaccination”).




                                                17
          Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 18 of 20



       The briefing in this case almost entirely predates Brown’s decision not to be vaccinated.

Therefore, the parties do not address the issue of Brown’s unwillingness to undergo vaccination,

or the reasons for his decision. The Court does not know, for example, if there is a medical reason

for Brown’s decision.

       Nevertheless, Brown’s decision to refuse the vaccine substantially weakens his argument

for compassionate release. The CDC has emphasized that “COVID-19 vaccines are effective at

helping protect against severe disease and death from variants of the virus that causes COVID-19

currently circulating, including the Delta variant,” and that “[w]idespread vaccination is a critical

tool to help stop the pandemic.” Key Things to Know about COVID-19 Vaccines, Ctrs. for Disease

Control            and             Prevention,             https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/keythingstoknow.html (updated Aug. 16, 2021).

       Given this context, I join a large number of district court judges across the country,

including in the District of Maryland, in reasoning that a prisoner’s refusal to obtain a COVID-19

vaccine significantly undermines the claim that his susceptibility to the effects of COVID-19

constitutes grounds for compassionate release. As Judge Gallagher has observed: “Courts now

widely recognize that a refusal to take preventative measures to protect oneself from COVID-19

undermines any assertion that the risk of viral infection constitutes an extraordinary and

compelling reason justifying release. . . . Any decision to the contrary would create a perverse

incentive in favor of declining the vaccine, undermining the BOP’s efforts to protect its

incarcerated population and to allow prison operations to return to some degree of normalcy in the

coming months.” United States v. Ayres, SAG-04-004, 2021 WL 2352322, at *2 (D. Md. June 9,

2021) (collecting cases); see United States v. Dempsey, 1:19-cr-368 (TNM), 2021 WL 2073350,

at *3–4 (D.D.C. May 24, 2021) (reasoning similarly); United States v. Smith, SAG-20-47, 2021



                                                 18
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 19 of 20



WL 1733457, at *2 (D. Md. May 3, 2021); accord United States v. Simpson, SAG-16-0398, 2021

WL 2260379, at *2 (D. Md. June 3, 2021); United States v. Cain, 1:16-CR-00103-JAW, 2021 WL

2269974, at *7 (D. Me. June 3, 2021); United States v. Brice, SAG-07-0261, 2021 WL 1926713,

at *3 (D. Md. May 13, 2021); United States v. Ortiz, 5:18-CR-00264, 2021 WL 1422816, at *4

(E.D. Pa. Apr. 15, 2021); United States v. Piles, CR 19-292-5 (JDB), 2021 WL 1198019, at *3

(D.D.C. Mar. 30, 2021) (collecting cases); United States v. Siegel, TDC-03-0393, 2021 WL

962491, at *2 (D. Md. Mar. 15, 2021); United States v. Reynoso, ___ F. Supp. 3d ___, CR 17-

10350-NMG, 2021 WL 950081, at *2 (D. Mass. Mar. 12, 2021).

       The case of United States v. Spriggs, CCB-10-364, 2021 WL 1856667 (D. Md. May 10,

2021), does not lead me to a different conclusion. Spriggs concerned a distinct but related set of

circumstances — namely, a movant who was vaccinated but nevertheless claimed that his

vulnerability to COVID-19 due to health conditions constituted extraordinary and compelling

circumstances. There, Judge Blake concluded that “the fact that [the defendant] received a vaccine

does not negate that his underlying health conditions make him eligible for compassionate

release,” and that concluding otherwise “would ignore the remaining unknowns about the

protection the vaccine can provide and would create a perverse incentive for prisoners like Spriggs

who seek compassionate release on the basis of medical conditions to decline the vaccine for fear

it would preclude relief.” Id. at *3.

       In light of Brown’s decision to decline the COVID-19 vaccine, I conclude that his medical

condition does not constitute extraordinary and compelling circumstances under 18 U.S.C. § 3582.

       However, I also recognize that the vaccine issue has not been briefed; that Brown has not

had the opportunity to provide an explanation for his decision to decline the vaccine; and that

considerable time has passed since January 6, 2021, when Brown declined to receive the vaccine.



                                                19
        Case 1:17-cr-00322-ELH Document 437 Filed 09/15/21 Page 20 of 20



Therefore, my ruling is without prejudice to Brown’s right to seek reconsideration, addressing,

inter alia, the Court’s concerns, such as a change in vaccination status.

                                          V. Conclusion

       For the reasons set forth above, I shall deny the Motion (ECF 326), without prejudice.

       An Order follows, consistent with this Memorandum Opinion.


Date: September 15, 2021                                             /s/
                                                      Ellen L. Hollander
                                                      United States District Judge




                                                20
